Per Curiam.

In each of these actions in habeas corpus, the petitioner is being held pursuant to a judgment of conviction of a court of record which had jurisdiction to render the judgment. In each of these cases, the petitioner has sought and been denied relief under the postconviction statutes, and is seeking the same relief in habeas corpus.
The petitioners are remanded to custody on the authority of Freeman v. Maxwell, Warden, 4 Ohio St. 2d 4.

Petitioners remanded to custody.

Taet, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.